Title: To James Madison from the Inhabitants of New Bedford, Massachusetts, 22 June 1811
From: New Bedford, Massachusetts Inhabitants
To: Madison, James


New Bedford (Massachusetts), June 22d. 1811.
The Inhabitants of New Bedford, legally convened in Town Meeting, Respectfully represent:
That an active Commerce is highly conducive to individual prosperity, and the most productive source of national wealth and improvement. The well founded expectation, that a prosperous commerce would be a primary object of the political cares of the national administration, to whatever hands it might be confided, was a powerful inducement to the original adoption of the Federal Constitution, by the Citizens of the Maritime States, and the subsequent successes which attended their commercial enterprizes, justified their confidence, and invigorated their attachment to the Union. The wisdom and energy which characterized the Federal administration, immediately after the organization of the Government, changed the aspect of our National affairs from despondency to hope, and from hope to the actual fruition of commercial advantages, surpassing even the expectations of the most sanguine. The substantial benefits of this extended commerce, were not confined to the Merchants alone. By the revenues derived from it, it enriched the National treasury, without oppressing the people by direct taxation; it revived publick credit, enhanced the value of every species of property, augmented the quantity, and accelerated the circulation of the precious metals, and enabled the laborious husbandman, the active mechanic, the industrious manufacturer, and every order of Society, to reap an increased reward of their toils. It vivified and invigorated all the channels of industry, made them flow with greater activity and copiousness, and exhibited experimental proof that the interests of all classes of the community are intimately and inseparably interwoven. Commercial connections & habits were established, and a spring was given to successful enterprize, the elasticity of which has not been destroyed by all the late embarrasments and restrictions, both foreign and domestic, with which it has been encumbered.
When revolutionary France set at naught all those obligations of international, as well as of municipal law, which had been respected for ages; and involved Europe in warfare and confusion; it was to be rationally expected that, during this awful conflict, the fury of which does not yet subside, the neutral commerce of the United States would sometimes suffer from the concussions of the belligerent nations; that many inconveniences would be experienced from the rapacity of lawless power, and many from the unavoidable interference of neutral and belligerent claims. But it was not expected, that the constituted authorities of our own country, would conceive it to be their duty, instead of alleviating, to increase the difficulties, by permanent restrictions, more injurious to the vital interests of American Commerce, than all the Imperial decrees and Royal orders of foreign powers. Of these decrees and orders, when known, the prudent and intelligent Merchant could see and avoid the danger. He could direct his capital to flow in a different channel: But our municipal restrictions paralysed every effort, and cut off every prospect of succesful enterprize.
A short Embargo, or a temporary Non-intercourse, to prevent the mercantile capital of the nation from falling unguardedly a prey to the ravages of an enemy, may be justified by the actual commencement of war, or the well grounded apprehension of immediate hostility. The right to enforce these measures is incident to such a state of things. It appears to be an attribute, not of the power of regulating commerce, but of prosecuting War. We can discover, upon a fair construction of the Constitution, no delegated authority to arrest, for an indefinite period, in a time of peace, the whole active commerce of the United States, to circumscribe the sphere of its action, to prescribe for it a particular destination, or to prevent the mercantile class of citizens from pursuing their own interests in such channels as appear to them to offer the fairest prospect of success.
Admitting, however, the constitutional right to adopt and pursue that system of restrictions under which our Commerce has long been languishing, admitting also the purity of the motives, and the plausible expectations of a succesful issue, with which that system was originally commenced, still the important question of the expediency of continuing, for an indefinite period, the operations of that system, remains. The experience of several years appears to have fully evinced, that in all its variety of forms, it is inadequate to the accomplishment of its object; that as a measure of coercion upon foreign powers, it is totally ineffectual, and, as a permanent or durable system of municipal law, pregnant with disastrous consequences to ourselves; that, however plausible it may be in theory, it is, in practise, hostile to the best interests of our country. Under this system, business of every kind stagnates, failures multiply, property of every description depreciates, the national revenues diminish to an alarming degree, and a well founded apprehension exists, that the glow of patriotic attachment to the Union, which was enkindled by a grateful sense of the benefits derived from it, will cool in the hearts of the citizens, in proportion as those benefits cease to flow.
Although the present domestic restrictions of American commerce are nominally but partial, interdicting merely the importations of British Merchandize, Yet when it is considered that the trade of the United States with Great Britain, her colonies and dependencies, was of great extent and importance, and, in fact, constituted almost the only branch of active commerce which could be pursued with profit, or even with safety; and when it is further considered, that exportations must cease of course, when importations are prohibited, it will be perceived, that this interdiction, though partial in its name, is almost total in its nature. All the consequences, therefore, which would flow from a total interdiction of commerce, will flow, in an almost equal degree, from the system now in operation.
But these consequences are not the only evils to be apprehended, under existing circumstances, from a perseverance in our present course. The interdiction of importations from the territories of one belligerent, while they are freely admitted from those of the other, may, with some plausibility, be considered by the former, as a departure from that strict line of neutrality, which we have hitherto professed inviolably to maintain. She may conclude that we are embarked in the cause of her enemy, and thus we may be unexpectedly involved in a war with England, and (what if possible is still more to be deprecated,) an alliance with France, the duration and calamities of which are incalculable. It is therefore, to be hoped, that some measures, consistent with our national safety and honour, may be speedily devised and adopted, to ward off these impending disasters, and to restore to the United States a neutral commerce, unembarrassed by domestic regulations.
Against such measures, France can have no just cause of complaint. The non-importation act of March last, was founded upon an assumed state of things, which is discovered not to exist in fact. Notwithstanding the solemn declaration of the Government of France, that the decrees of Berlin and Milan were revoked, all the information upon the subject, whether official or unofficial, which has since been made public, enforces the conviction, that the declaration is fallacious; that those decrees are still considered as fundamental laws of the empire; that they have not yet ceased to have their effect of violating our neutral commerce, or at least, as well since that pretended revocation, as for a series of years before, that seizure, conflagration, or confiscation, under some pretext, awaits every American vessel which, (unless sailing from a favoured port, and protected by a special license from the Emperor,) arrives within the controul of France or her cruizers. These injuries are further aggravated by the consideration, that, during this series of aggression, the vessels of France, and even those cruizers which are preying upon our innocent commerce, have uniformly received, and still enjoy in the ports of the United States, all the courtesies of hospitality and friendship.
The correctness or incorrectness of the conviction above stated, does not, however, essentially vary the question of our right to liberate our commerce from the existing restrictions. The act of Congress, out of which the present state of things has unexpectedly grown, “had for its object, not merely the recognition of a speculative legitimate principle, but the enjoyment of a Substantial benefit.” The proclamation declaring the revocation of the edicts of France, was issued, and the non-importation act enforced, upon the express presumption, not only that the abrogation of those edicts “would leave the ports of France as free for the introduction of the produce of the United States, as they were previously to the promulgation of those decrees,” but also that “satisfactory provision for restoring the property surprized and seized by the order, or at the instance of the French Government, must be combined with a repeal of the French edicts; such a provision being an indispensable evidence of the just purpose of France towards the United States.” This express requisition not having been satisfied, either by a “preliminary restoration of the property,” or even by an assurance, “that it will become immediately,” or at any period, “the subject of discussion, with a reasonable prospect of justice to our injured citizens,” but on the contrary, a system of interdictions having been substituted for those decrees which were declared to have been revoked, “producing the same commercial effects,” it cannot surely be urged, with the least colour of truth or plausibility, that the faith of the United States is pledged to France, for a further perseverance in their present system. In every point of view in which the subject is presented to consideration, it is accompanied by the unwavering conviction, that the United States are absolved, by the conduct of France, from every supposed obligation to adhere to a continued execution of the existing non-importation acts, and perfectly free to adopt any measures, which may appear to them to be dictated by the interests of the country.
The habits and occupations of the Inhabitants of New Bedford, are commercial, or intimately connected with, and dependent upon, commerce. A great proportion of their capital, in consequence of the present obstructions of commerce, is lying inactive and unproductive, either in England or in the United States. They therefore feel, not only in common with their fellow citizens at large, but with peculiar force, the pressure of the times. Deeply impressed with the truth and importance of the sentiments which they have here expressed, and of the reality of those impending dangers which they have partially and briefly enumerated, they are prompted, as well by their patriotism, as by their interests, to represent to their Rulers, the accumulating difficulties and apprehensions, under which they are labouring; in the anxious hope that an alleviation may be obtained. For this purpose, they respectfully pray, that Congress may be speedily convened to take the subject into their consideration, and that, in the mean time, such other measures may be adopted for the public relief, as may be constitutionally confided to the discretion of the Executive. Signed by order, and on behalf of the Inhabitants of said Town;




Alden Spooner
}
Selectmen. being all the



Roger Haskell




Joseph Church



Attest. John Proud Town Clerk.


selectmen of





the Town.




